Name: Commission Regulation (EEC) No 1965/79 of 6 September 1979 amending for the second time Regulation (EEC) No 1627/76 laying down detailed rules for the application of measures for granting production aid for tinned pineapple
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 9 . 79 Official Journal of the European Communities No L 227/ 15 COMMISSION REGULATION (EEC) No 1965/79 of 6 September 1979 amending for the second time Regulation (EEC) No 1627/76 laying down detailed rules for the application of measures for granting production aid for tinned pineapple Article 3 of Regulation (EEC) No 525/77 should be fixed ; Whereas, on account of the close relationship between the production aid and the minimum price, the same dates should be adopted for the conversion rate for the said price as for the event in which aid becomes due and payable ; Whereas, therefore, Commission Regulation (EEC) No 1 627/76 (4), as amended by Regulation (EEC) No 451 /79 (5), should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The following Article 4a is hereby inserted in Regula ­ tion (EEC) No 1627/76 : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ( ! ), as amended by Regulation (EEC) No 2990/78 (2), and in particular Article 7 thereof, Whereas, under Article 4 (2) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (3 ), as regards transactions under the common agricultural policy, the sums owed by a Member State or a duly authorized body, expressed in national currency and representing amounts fixed in units of account, are paid on the basis of the relationship between the unit of account and the national currency which obtained at the time when the transaction or part transaction was carried out ; Whereas, under Article 6 of Regulation (EEC) No 1134/68 , the time when a transaction is carried out is considered as being the date on which the event, as defined by Community rules or, in the absence and pending adoption of such rules, by the rules of the Member State concerned, in which the relevant sum becomes due and payable ; Whereas the event in which production aid for tinned pineapples becomes due and payable occurs when the fresh pineapple is processed ; whereas since processing contracts are for a period of several months, it is difficult to determine the exact date on which each lot was processed ; whereas, furthermore, account should be taken of the fact that there are two pineapple harvests during one marketing year ; whereas, in view of this special situation , the conver ­ sion rate in force at the end of the harvest period concerned should be adopted for calculating the amount of production aid in national currency ; Whereas, in order to render the aid system simpler, the date to be used for determining the conversion rate to be applied to the minimum price referred to in 'Article 4a 1 . For the purposes of Article 6 of Regulation (EEC) No 1134/68 , the event in which production aid for tinned pineapples becomes due and payable shall be considered as occurring : (a) on 25 July for products manufactured from pineapple from the first harvest ; (b) on 25 December for products manufactured from pineapple from the second harvest . 2 . The conversion rate to be applied to the minimum purchase price for pineapples, fixed in ECU, shall be the representative rate in force : (a) on 25 July for the pineapple referred to in para ­ graph 1 (a); (b) on 25 December for the pineapple referred to in paragraph 1 (b). Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. ( ») OJ No L 73, 21 . 3 . 1977, p . 46 . (2 ) OJ No L 357, 21 . 12. 1978 , p . 1 . (3 ) OJ No L 188, 1 . 8 . 1968 , p . 1 . (4 ) OJ No L 180, 6. 7 . 1976, p. 16 . 5 ) OJ No L 57, 8 . 3 . 1979, p . 16 . No L 227/ 16 Official Journal of the European Communities 7. 9 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 September 1979 . For the Commission Finn GUNDELACH Vice-President